Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 8/24/2021. With the amendments, claims 1, 4 and 5 remain pending.  Claims 1 and 4 are amended. Claims 2 and 3 have been cancelled.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/24/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for abus bar assembly comprising: 
at least two bus bars; and 
a bus bar holder made of an insulating material and holding the at least two bus bars; 
wherein at least one of the at least two bus bars includes a base portion that overlaps with another of the at least two bus bars in an axial direction, and a connecting portion that extends from the base portion along a radial direction; 
at least one of the at least two bus bars includes a stepped portion that extends toward another one of the at least two bus bars between a proximal end and a distal end of the connecting portion; and 
the bus bar holder is molded about the base portion and the stepped portion such that the distal end is exposed; 
the connecting portion includes a connection end which is exposed from the bus bar holder and connected to a winding; 
the connection end is positioned on a distal end side of the stepped portion; 
the at least two bus bars include a first bus bar, a second bus bar positioned on one axial side of the first bus bar, and a third bus bar positioned on another axial side of the first bus bar; 
the stepped portion provided in the second bus bar extends to the other axial side; and the stepped portion provided in the third bus bar extends to the one axial side. 
Claim 1 now incorporates the allowable but objected subject matter of claims 2 and 3 in combination, and claims 2 and 3 are cancelled.  The examiner had rejected the previous version of claim Tategata et al (U. S. Patent 10,998,789) which fails to teach the subject matter added by amendments to claim 1.  Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claim 4 now is made into independent form to overcome a rejection for failing to further limit the subject matter of claim 1 on which it originally depended and also the subject matter of claims 2 and 3.    Claim 4 is considered non-obvious with respect to the closest related prior art.
Claim 5 are allowable for dependence on the allowable independent claim 4 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 7, 2021